            Case 2:19-cv-02559-TJS Document 21 Filed 07/23/20 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

SEAN T. FRIEL                              :      CIVIL ACTION
                                           :
       v.                                  :
                                           :
STEVEN T. MNUCHIN, Secretary of the        :
Treasury, Department of the Treasury,      :
Internal Revenue Service, Agency           :      NO. 19-2559

                                       ORDER

       NOW, this 23rd day of July, 2020, upon consideration of the defendant Steven

Mnuchin, Secretary of the Treasury’s Motion for Summary Judgment (Document No. 11),

the plaintiff’s response (Document No. 15), the defendant’s reply (Document No. 17), and

after oral argument, it is ORDERED that the motion is GRANTED.

       IT IS FURTHER ORDERED that JUDGMENT is entered in favor of the defendant

and against the plaintiff.



                                               /s/ Timothy J. Savage
                                               TIMOTHY J. SAVAGE, J.
